Citation Nr: 0622001	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-08 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to initial ratings higher than 10 percent for 
peripheral neuropathy of the lower extremities.

3.  Entitlement to initial ratings higher than 10 percent for 
peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, including as secondary to 
diabetes mellitus.

6.  Entitlement to an effective date earlier than July 17, 
2003, for the grant of basic eligibility for Dependants' 
Educational Assistance (DEA) under Chapter 35, Title 38, of 
the United States Code.


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to May 1968.  The appellant is his guardian and 
daughter.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2003, and April and August 2004 decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2006, to support the claims, the veteran and 
his daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  



Regrettably, because further development of the evidence is 
needed before the Board can make a decision concerning the 
veteran's claim for an earlier effective date for basic 
eligibility to DEA, this claim is being REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
and his guardian if further action is required on their part 
concerning this claim.  The Board, however, will address the 
merits of the remaining claims in this decision.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is treated with insulin 
and dieting, but does not require restrictions on his daily 
activities.

2.  The peripheral neuropathy in the veteran's upper 
extremities causes numbness, tingling, and decreased 
sensation to pinprick and light touch in his hands; 
electrodiagnostic testing has confirmed mild neuropathy of 
the left ulnar nerve.

3.  Prior to July 16, 2005, the peripheral neuropathy in the 
veteran's lower extremities was mild, causing numbness, 
tingling and cramps in his lower legs and feet, but no 
atrophy; tone, rigidity and reflexes were normal.

4.  On July 16, 2005, electrodiagnostic testing revealed 
moderate motor, severe axonal and demyelinated peripheral 
neuropathy in the lower extremities without atrophy, 
indicating moderately severe neuropathy.

5.  The medical evidence of record indicates the veteran does 
not currently have a confirmed diagnosis of hypertension 
according to VA standards.

6.  The medical evidence of record indicates the veteran does 
not currently have peripheral vascular disease of the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code (DC) 7913 (2005).  

2.  The criteria are not met for initial ratings higher than 
10 percent for peripheral neuropathy of the upper 
extremities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, DC 8516.  

3.  The criteria are not met for initial ratings higher than 
10 percent for peripheral neuropathy of the lower extremities 
- prior to July 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, DC 
8520.

4.  Effective July 16, 2005, however, the criteria are met 
for higher 40 percent ratings, but no greater, for the 
peripheral neuropathy in the lower extremities.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.124a, DC 8520.  

5.  The veteran does not currently have hypertension as a 
residual of a disease incurred or aggravated during service, 
within one year of separation from service, or proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

6.  The veteran does not currently have peripheral vascular 
disease of the lower extremities as a residual of a disease 
incurred or aggravated during service, or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Higher Initial Ratings for Diabetes Mellitus 
and Associated Peripheral Neuropathy of the Upper and Lower 
Extremities

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for certain 
disabilities, but the veteran disagrees with the initial 
ratings assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (Vet. App. March 6, 2003).  The Court 
found that the notice requirements are also applicable to the 
initial disability rating assigned.  Id. at *12.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this case, the RO provided the veteran with VCAA notice 
letters in October 2002 and April 2004 concerning his claims 
for service connection (since granted).  The letters apprised 
him of the type of evidence needed to support his claims that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Although the letters did not 
notify him that a schedular or extraschedular disability 
rating would be determined by applying relevant diagnostic 
codes in the rating schedule, this information was provided 
to him in the January 2004 and March 2005 statements of the 
case (SOCs).  In addition, a letter was sent to him in May 
2006 notifying of the disability rating and effective date 
elements as outlined in the Dingess decision.  So the January 
2004 and March 2005 SOCs, along with the May 2006 letter, 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

The VCAA letters and SOCs also satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  In a precedent 
opinion, VA's General Counsel addressed the issue of the 
"fourth element" of the VCAA notice as outlined by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA notice did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The notice requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with 


the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the initial disability rating 
assigned.  Dingess, 2006 WL 519755, at *13.  In this case, 
content-complying VCAA notice was not given until after the 
RO's initial adjudication in August 2003.  So obviously this 
did not fully comply with the preferred sequence of events 
(VCAA notice prior to initial adjudication).  In situations 
such as this, the Court has clarified that where the content-
complying VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess, 2006 WL 519755, at *17.  

Here, the January 2004 and March 2005 SOCs provided the 
veteran with ample opportunity to respond before the March 
and October 2005 supplemental SOCs (SSOCs), wherein the RO 
readjudicated his claims for higher initial ratings based on 
the additional evidence that had been obtained since the 
initial rating decision in question and SOCs.  He had already 
indicated that all his treatment for these service-connected 
disabilities had been at VA Medical Centers (VAMCs), and 
these records were obtained.  The appellant and the veteran 
have not otherwise indicated they have any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient and 
inpatient treatment records.  In addition, VA examinations 
were scheduled in July 2003, June 2004, July 2004, and July 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He 
also had the opportunity to provide oral testimony before two 
hearing officers at the RO in April 2004 and June 2005.  And, 
as mentioned, he and his daughter more recently had an 
additional hearing in May 2006 before the undersigned 
Veterans Law Judge of the Board.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's diabetes mellitus is rated under 38 C.F.R. § 
4.119, DC 7913.  According to this code, a 10 percent rating 
is warranted when the condition is manageable by restricted 
diet only.  A 20 percent rating is warranted when the 
condition requires insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when the condition requires insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted when the condition requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Because the associated peripheral neuropathy is an unlisted 
condition, it has been evaluated by analogy under the 
criteria for paralysis of the ulnar nerve (upper extremities) 
and sciatic nerve (lower extremities).  See 38 C.F.R. § 
4.124a, DCs 8516, 8520.  Under DC 8516, complete paralysis of 
the major extremity warrants a 60 percent rating.  Incomplete 
paralysis warrants a 40 percent rating if it is severe; 30 
percent if it is moderate; and 10 percent if it is mild.  
Complete paralysis of the minor extremity warrants a 50 
percent rating.  Incomplete paralysis warrants a 30 percent 
rating if it is severe; 20 percent if it is moderate; and 
10 percent if it is mild.  38 C.F.R. § 4.124a, DC 8516.

Under DC 8520, complete paralysis of the sciatic nerve 
warrants an 80 percent rating.  Incomplete paralysis warrants 
a 60 percent rating if it is severe with marked muscular 
atrophy; 40 percent if it is moderately severe; 20 percent if 
it is moderate; and 10 percent if it is mild.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran has a 20-percent initial rating for his service-
connected diabetes mellitus.  In order to receive a higher 40 
percent rating, this condition must require insulin, a 
restricted diet, and regulation of activities.  See 38 C.F.R. 
§ 4.119, DC 7913.  The Board has carefully reviewed the 
claims file and determined that a 40 percent rating is not 
warranted because the evidence does not indicate the veteran 
has to regulate his activities on account of his diabetes 
mellitus.

The reports of July 2003, June 2004, and July 2005 VA 
examinations all indicate the veteran's diabetes was being 
treated with insulin and oral medication, and he was on a 
diabetic diet (although he did not follow it strictly).  
These VA examiners, however, also indicated there were no 
restrictions on his activities due to his diabetes.  He also 
had no history of hospitalizations, ketoacidosis, or 
hypoglycemic reactions.  In July 2003, it was noted he was 
required to return for diabetic 
check-ups every three months.  In July 2005, the frequency of 
his visits was every six months.  Based on this evidence, he 
is not entitled to a higher 40 percent rating for diabetes 
mellitus.  And this has been true since the effective date of 
his award, so he is not entitled to a "staged" rating, 
either, because his diabetes mellitus has been, at most, 20-
percent disabling for the entire period retroactive to the 
effective date of his award.  See Fenderson, 12 Vet. App. at 
125-26.  

The veteran has 10 percent initial ratings for the residual 
peripheral neuropathy in each of his upper and lower 
extremities.  In order to receive a higher 20 percent rating 
(30 percent for his upper major extremity), the evidence must 
show moderate symptoms of paralysis rather than mild.  See 38 
C.F.R. § 4.124a, DCs 8516, 8520.

With regard to his lower extremities, the report of a July 
2003 VA examination indicates the veteran complained of 
numbness, cramps and swelling in his legs and feet.  On 
objective physical examination, foot sensation and foot 
pulses were normally preserved and there was no functional 
loss noted.  Tone was normal; there was no rigidity; no 
cogwheel phenomena; and no atrophy.  On sensory examination, 
pinprick perception, touch and position senses were normal.  
Deep tendon reflexes were 2+ (normal).  The only sign of 
abnormality was decreased vibratory perception at the ankle 
level.  The report of a July 2005 VA examination indicates 
the examiner found, on objective physical examination, 
decreased pinprick and light touch sensation in the veteran's 
toes, and hyperesthesia in his ankles.  The diagnosis was 
peripheral neuropathy without associated atrophy.  
Electrodiagnostic testing revealed moderate motor, severe 
sensory axonal and demyelinating peripheral neuropathy 
(slowing of all motor nerves, absent sural nerves (in his 
calves)).

The evidence prior to the July 2005 electrodiagnostic testing 
indicates the peripheral neuropathy in the veteran's lower 
extremities was mild.  There was no atrophy; reflexes were 
normal; and he had only mild sensory loss.  But the report of 
the July 2005 VA examination indicates moderate motor and 
severe sensory axonal and demyelinating peripheral neuropathy 
in the lower extremities.  Because this report notes both 
moderate and severe deficits, but without atrophy, the Board 
finds this is most equivalent to a moderately severe 
disability warranting a 40 percent rating effective July 16, 
2005, the date of that VA examination.  



With regard to the veteran's upper extremities, the report of 
the July 2003 VA examination indicates no abnormalities were 
present.  The report of the July 2004 VA examination, which 
includes the results of a nerve conduction study (NCS), 
indicates normal values along the median nerves, but mild 
slowing, increased latency, and low aptitude along the ulnar 
nerves.  He was diagnosed with mild axonal and demyelinating, 
ulnar sensory, peripheral neuropathy.  The report of the July 
2005 VA examination also notes decreased sensation in the 
hands to pinprick and light touch in glove distribution.  
Electrodiagnostic testing confirmed mild neuropathy of the 
left ulnar nerve, but not the diffuse peripheral neuropathy 
that was found in his legs.

In sum, the evidence shows mild neuropathy in the veteran's 
upper extremities warranting a 10 percent rating.  And this 
has been true since the effective date of his award, so he is 
not entitled to a "staged" rating because the peripheral 
neuropathy in his upper extremities has been, at most, 10-
percent disabling for the entire period retroactive to the 
effective date of his award.  See Fenderson, 
12 Vet. App. at 125-26.  

Moreover, the veteran has not shown that his service-
connected diabetes mellitus and peripheral neuropathy have 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular 
ratings.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  The veteran also has not shown that his 
diabetes mellitus and associated peripheral neuropathy have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  And although he no longer works, there is 
no indication this is due to his diabetes mellitus and 
peripheral neuropathy.  (Note:  he has a 100 percent rating 
for post-traumatic stress disorder (PTSD), and a rating at 
this maximum level necessarily presumes there is resultant 
total occupational impairment.  See 38 C.F.R. § 4.132, DC 
9411 (1995) (old standard) and 38 C.F.R. § 4.130, DC 9411 
(new standard)).  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, higher 40 percent ratings are granted for 
peripheral neuropathy of the lower extremities effective July 
16, 2005, but not prior to then.  Furthermore, the claims for 
higher initial ratings for diabetes mellitus and peripheral 
neuropathy of the upper extremities must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Entitlement to Service Connection for Hypertension and 
Peripheral Vascular Disease, Including as Secondary to the 
Diabetes Mellitus

VCAA

The RO provided the veteran with a VCAA notice letter in 
October 2002.  The letter apprised him of the type of 
evidence needed to support his claims for service connection 
that was not on record at the time of the letter, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letter satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element."  



Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to these claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

With regard to the Dingess/Hartman decision, as mentioned 
previously, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

With regard to the timing of the notice, the October 2002 
VCAA letter was sent prior to the RO's August 2003 decision.  
So this was in accordance with the preferred sequence of 
events (VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's SMRs, 
and his VA inpatient and outpatient treatment records.  VA 
examinations were scheduled in July 2003 and June 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran claims his service-connected diabetes mellitus 
has caused hypertension and peripheral vascular disease in 
his lower extremities (aside from the already service-
connected peripheral neuropathy in both his upper and lower 
extremities).

There is no evidence of hypertension or peripheral vascular 
disease during the veteran's military service or even within 
one year of separation from service.  But this is of little 
consequence since these claims are predicated, instead, on 
the premise these conditions are secondary to a service-
connected disability - namely, his diabetes mellitus.  He 
believes they are residual complications, so, admittedly, did 
not develop during service - rather, not until after.

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  Id.

The report of a May 1989 VA examination indicates the veteran 
was first diagnosed with diabetes mellitus in November 1988, 
and was taking insulin.  At that time, his blood pressure was 
within normal limits.  A review of subsequent VA treatment 
records indicate he was diagnosed with hypercholesterolemia 
(i.e., high cholesterol) in April 1994 and hyperlipidemia 
(i.e., a general term for high lipids, which may include 
cholesterol).  An August 2002 VA outpatient treatment (VAOPT) 
record indicates that arterial hypertension was included on 
his "computerized problem list."  His blood pressure 
reading was 143/77.

The report of the July 2003 VA examination for diabetes 
mellitus indicates the veteran's blood pressure was 130/90.  
The examiner diagnosed him with arterial hypertension, not 
likely related to diabetes mellitus.  The report of the June 
2004 VA examination indicates he reported being diagnosed 
with hypertension between 1980 and 1984.  His blood pressure 
was 140/80, 137/75, and 130/80.  The examiner diagnosed him 
with essential hypertension (i.e., idiopathic hypertension or 
hypertension without a known cause), opining that it was not 
likely secondary to the diabetes mellitus.  A June 2004 VAOPT 
record indicates the veteran's blood pressure was 119/80.  In 
November 2004, it was 125/77 and 142/74.

Although the claims file indicates the veteran was diagnosed 
with hypertension by the June 2004 VA examiner, the evidence 
does not indicate the veteran meets the VA definition of 
hypertension under DC 7101.  None of his systolic pressure 
readings were 160 or more.  In fact, they were generally far 
less - between 119 and 143.  And only the July 2003 diastolic 
pressure reading was 90.  All other diastolic pressure 
readings were less than 90 - between 74 and 80.  So the 
evidence does not indicate the diagnosis of hypertension, 
though made, satisfies the threshold minimum VA standards of 
DC 7101 for acceptance.

Similarly, the evidence does not indicate the veteran 
currently has peripheral vascular disease in his lower 
extremities.  The report of the July 2003 evaluation 
indicates dorsalis pedis and posterior tibialis pulses were 
2+ bilaterally (normal).  Femoral pulses and popliteal pulses 
were also 2+.  There were no trophic changes, no coldness, no 
ulcers, and no edema.  The examiner determined there was no 
evidence of atherosclerosis, and that the lower extremities' 
arteries had normal flow and no significant stenosis.  



Without competent medical evidence confirming the veteran 
currently has hypertension (as defined by DC 7101) and 
peripheral vascular disease of the lower extremities, and 
linking these disabilities to his military service or a 
service-connected disability, his claims must be denied.  
See, e.g., Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

For these reasons, the claims for service connection for 
hypertension and peripheral vascular disease must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany, 9 
Vet. App. at 519.

ORDER

The claims for higher initial ratings for diabetes mellitus 
and peripheral neuropathy of the upper extremities are 
denied.

The claims for initial ratings higher than 10 percent for 
peripheral neuropathy of the lower extremities prior to July 
16, 2005, are denied.

But higher 40 percent ratings are granted for the peripheral 
neuropathy in the lower extremities effective July 16, 2005, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claims for service connection for hypertension and 
peripheral vascular disease are denied.

REMAND

As mentioned, the veteran is also requesting an effective 
date earlier than July 17, 2003, for basic eligibility to 
DEA.  The RO determined the July 2003 effective date based on 
a July 2003 VA examination for PTSD, which found him to be 
permanently and totally disabled (see the RO's April 2004 
decision).  

The veteran's representative argues that permanent and total 
disability had been established effectively as of 1989, so 
several years prior to that July 2003 VA examination.  
Concerning this, records show that in a June 1995 decision, 
the RO increased the rating for the veteran's PTSD from 70 to 
100 percent retroactively effective from January 1989, so 
seemingly in accordance with what the veteran's 
representative is alleging.  But in that same decision, the 
RO also determined that basic eligibility to DEA had not been 
established because the evidence did not indicate the 
veteran's PTSD had sufficiently stabilized to warrant a 
permanent total disability rating.  It was noted that an 
examination would be scheduled in the future to assess the 
level of disability.

Basic eligibility for DEA benefits under Chapter 35 is met 
when, as here, a veteran has a permanent and total service-
connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. § 3.807.  Because the RO 
granted a permanent and total disability rating effective 
from July 17, 2003, eligibility for DEA benefits under 
Chapter 35 was also established as of that date.  So in order 
for the veteran to receive an earlier effective date for 
eligibility for DEA benefits under Chapter 35, he must 
establish that he is entitled to an earlier effective date 
for his permanent and total disability rating.  



The RO did not comply with the VCAA by assisting the veteran 
in identifying this type of supporting evidence.  In 
particular, he was never provided VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and as 
specified in Pelegrini II and Dingess/Hartman.  So a remand 
is required to ensure he is provided the requisite VCAA 
notice regarding this particular claim.  See Huston v. 
Principi, 17 Vet. App. 195 (2003) (the VCAA requires that VA 
advise the veteran that evidence of an earlier-filed claim is 
necessary to show entitlement to an earlier effective date).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Send the veteran a VCAA notice letter 
pertaining specifically to his claim for 
an earlier eligibility date for DEA 
benefits, including an earlier effective 
date for a permanent and total rating.  In 
particular, ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and their implementing 
regulations, especially 38 C.F.R. 
§ 3.159(b) and (c)(2), are satisfied.  
Also ensure compliance with the recent 
Dingess/Hartman decision.

Then readjudicate the veteran's earlier effective date claim 
in light of any additional evidence obtained.  If it is not 
granted to his satisfaction, prepare an SSOC and send it to 
him and his representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


